NOTICE OF ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Claims 1, 4, 6, 7-8, 10, 12-13, 15-16 and 19 are pending; claims 7-8, 10 and 13 are drawn to non-elected species are rejoined herein.  The species election requirement is withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 has been considered by the examiner.  See initialed and signed PTO/SB08.  It is noted US Patent reference A3 has been lined through and not considered because the patent number does not match-up with the publication date and the first named inventor.  

Withdrawal of Previous Rejection
The rejection of claims 1, 4, 6, 12,15-16 and 19 under 35 U.S.C. 112(a) scope of enablement is withdrawn in view of the amendments to the claims removing the purification step.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Stephen Altieri on 28 January 2021.
The application has been amended as follows: 

Cancel claims 7, 8 and 10.
1.    (Currently amended) A method for the production of a beta-lactamase polypeptide in Escherichia coli (E. coli), comprising:
(a)    providing a host E. coli cell transformed with an expression vector comprising a sequence encoding the beta-lactamase polypeptide;
(b)    culturing the E. coli cell to induce expression of the beta-lactamase polypeptide in the cytoplasm; and
(c)    recovering the beta-lactamase polypeptide from a cytoplasmic soluble fraction prepared from the E. coli cell; and
wherein the method yields more than 10 grams of the beta-lactamase polypeptide per liter of
culture,
wherein the beta-lactamase polypeptide comprises an amino acid sequence having at least 95% identity with a sequence selected from the group consisting of: SEQ ID NO: 1, SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 10,
wherein the host E. coli cell is selected from BL21 (DE3) or W3110, and
wherein the beta-lactamase polypeptide is not recovered or purified from a periplasmic fraction, a cell envelope fraction, a cytoplasmic insoluble fraction, an inclusion body, or an extracellular fraction of the E. coli cell.

13.    (Currently amended) The method of claim [[8]] 1, wherein the beta-lactamase polypeptide comprises [[an]] the amino acid sequence of SEQ ID NO: 10 (P2A).

19.    (Currently Amended) A method for the production of a beta-lactamase polypeptide in Escherichia coli (E. coli), comprising:
(a)    providing a host E. coli cell transformed with an expression vector comprising a sequence encoding the beta-lactamase polypeptide;
(b)    culturing the E. coli cell to induce expression of the beta-lactamase polypeptide in the cytoplasm; and
(c)    recovering the beta-lactamase polypeptide from a cytoplasmic soluble fraction prepared from the E. coli cell; and
wherein the beta-lactamase polypeptide comprises [[the]] an amino sequence selected from the group consisting of: SEQ ID NO: 1, SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 10 and the method yields more than 15 grams of the beta-lactamase polypeptide per liter of culture,
wherein the host E. coli cell is selected from BL21 (DE3) or W3110, and
wherein the beta-lactamase polypeptide is not recovered or purified from a periplasmic fraction, a cell envelope fraction, a cytoplasmic insoluble fraction, an inclusion body, or an extracellular fraction of the E. coli cell.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method for production of significant amounts of beta-lactamase (either greater than 10 g/L or 15 g/L) having at least 95% identity to a sequence selected from E. coli BL21(DE3) or W3110 cells in the cytoplasm, wherein said beta-lactamases are not at any point recovered or purified from a periplasmic fraction, a cell envelope fraction, a cytoplasmic insoluble fraction, an inclusion body, or an extracellular fraction of the E. coli cell.  The combination of both such significant yields coupled with soluble expression in the cytoplasm is not found in the art.  Rather, nearly all expression occurs as either secreted extracellular expression, fusion proteins producing cell envelope fractions (e.g. with thioredoxin) or most commonly periplasmic expression (See for example, Perilli et al. 2004 – cited on IDS 01/22/2021).  As such, the prior art does not teach or suggest that such quantities can be produced in the cytoplasm and claims 1, 4, 6, 12-13, 15-16 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        28 January 2021